                 Case 1:20-cr-00015-PKC Document 42 Filed 05/29/20 Page 1 of 2




                                                                                       WRITER’S DIRECT DIAL NO.
                                                                                                 (424) 652-7814

                                                                                      WRITER’S E-MAIL ADDRESS
                                                                                      bklein@bakermarquart.com

EX PARTE & IN CAMERA

March 31, 2020

Honorable P. Kevin Castel                             REQUEST TO BE FILED UNDER SEAL
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

Re:        United States v. Virgil Griffith
           20 Cr. 15 (PKC)

Dear Judge Castel:

        We write concerning the Rule 17 subpoena that you caused to be issued on March 18, 2020
to Verizon, Attn: VSAT, 180 Washington Valley Road, Bedminster, New Jersey 07921, in response
to our ex parte request. We have attempted to serve the subpoena on that entity as instructed on
Verizon’s web site and, although their web site still today indicates that subpoenas and court orders
to Verizon should be addressed as above, 1 they have now informed us that the subpoena is “made
out to the wrong legal entity.” They stated that, due to Verizon’s purchase of Yahoo! and the
merger of AOL Inc. and Yahoo! Inc. together as of June 13, 2017, they require legal process to be
addressed to:

           Oath – Verizon Media
           c/o Legal Compliance
           22000 AOL Way
           Dulles, VA 20166

        When undersigned counsel for Mr. Griffith attempted to contact Oath via two different
email addresses, however, counsel received a response from one of the email addresses, which
stated that it did not accept process addressed to “Verizon Media” and instead informed counsel
that the subpoena should be addressed to:


1
    See https://www.verizon.com/support/residential/account/manage-account/security/security-assist-team.
             Case 1:20-cr-00015-PKC Document 42 Filed 05/29/20 Page 2 of 2

Hon. P. Kevin Castel
March 31, 2020
Page 2 of 2

        Oath Inc.
        Custodian of Records
        22000 AOL Way
        Dulles, VA 20166

Counsel has requested clarification from Oath regarding which entity is the appropriate entity for
service, but to date has not received a response to its inquiry.

        We therefore respectfully ask you to sign the amended order (attached), and issue the
revised subpoenas attached thereto, which are addressed to each of the Oath entities that have been
identified. To avoid further logistical hurdles, we further request permission to share the Court
order with Verizon, Oath – Verizon Media, Oath Inc., or any other third party necessary to effect
compliance with the subpoena.

        For all these reasons, as well as those set forth in Mr. Griffith’s sealed, ex parte March 17
application, the defense respectfully requests that the Court grant this application. A proposed
Order is enclosed as Attachment A. Moreover, because this letter and the accompanying
documents reference information that would reveal defense strategy and therefore prejudice Mr.
Griffith at this stage of the proceedings if disclosed to the Government or the public, we
respectfully request that the Court receive this letter and the enclosed materials ex parte, in camera,
and that they be filed under seal. See Attachment B.

Respectfully submitted,


Brian E. Klein
Keri Curtis Axel
Baker Marquart LLP

-and-

Sean S. Buckley
Kobre & Kim LLP

Attorneys for Virgil Griffith

(Attachments)
